Exhibit 10.28

FIRST AMENDMENT TO LEASE

THIS AGREEMENT MADE THIS 14 DAY OF FEBRUARY, 2006, supplements, modifies, amends
and is made a part of that certain Lease Agreement dated 03/18/2005 (Lease)
between LAKN MARLTON ASSOCIATES, LLC (Landlord) and EASTERN RESEARCH, INC.
(Tenant).

It is the intent and purpose of this Amendment to supplement, modify and amend
the Lease as follows and to incorporate said changes as outlined into the above
mentioned Lease. Landlord and Tenant agree to make the following exceptions and
additions to the Lease, with respect to the Leased Premises:

 

LEASED PREMISES:    121 Whittendale Drive, Suite B, Moorestown, NJ 08057 SIZE:
   85,550 SF TERM:    Ten (10) Years (02/01/2006-01/31/2016) RENT:   

02/01/2006-03/31/2006:

   ***   

04/01/2006-01/31/2007:

   ***   

02/01/2007-01/31/2008:

   ***   

02/01/2008-01/31/2009:

   ***   

02/01/2009-01/31/2010:

   ***   

02/01/2010-01/31/2011:

   ***   

02/01/2011-01/31/2012:

   ***   

02/01/2012-01/31/2013:

   ***   

02/01/2013-01/31/2014:

   ***   

02/01/2014-01/31/2015:

   ***   

02/01/2015-01/31/2016:

   *** UTILITIES COMMENCE:   

February 1, 2006.

  

Except as amended or changed herein, the Lease as above-mentioned, shall be
republished. The new Leased Premises representing 70.87% of the Building shall
be governed by any and all of the terms and conditions therein.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the
above captioned date.

 

LANDLORD:   LAKN MARLON ASSOCIATES, LLC   By:   /s/ Howard E. Needleman    
Howard E. Needleman, Member

 

TENANT:       EASTERN RESEARCH, INC.   By:   /s/ Brian Long     Brian Long, Vice
President, Finance & Administration

LEASE AGREEMENT

LANDLORD and TENANT agree to lease the premises for the term at the rent stated
and subject to the following terms and conditions (“LANDLORD” and “TENANT”
include all landlords and all tenants under this Lease):

DATE OF LEASE: March 18, 2005

 

LANDLORD:    LAKN MARLTON ASSOC., LLC    TENANT:    EASTERN RESEARCH, INC. t/a:
   THE FORMATION BUILDING       225 Executive Drive

 

1



--------------------------------------------------------------------------------

c/o:    Needleman Management. Co., Inc.    Moorestown, NJ 08057    1060 N. Kings
Highway; Suite 250       Cherry Hill, NJ 08034   

 

BUILDING:    121 Whittendale Drive; Moorestown, NJ; 08057 LEASED PREMISES:   
SUITE:    B    SIZE:    90,000 SF to be confirmed per BOMA specs.

 

TERM:    Ten (10) Years

Beginning:

   10/01/2005       SECURITY DEPOSIT:    $zero

Ending:

   09/30/2015       % OF BUILDING:    70.87

If Tenant must implement a phased move, Tenant may occupy the Premises at any
time prior to the Lease commencement date without obligation to base rent or
other additional costs with the exception of direct costs associated with such
occupancy.

RENT FOR THE TERM IS:     *** [SEE PARAGRAPHS 1(A)(B)(C) & 5(B)]

Rent is payable in advance on the first day of each month as follows:

 

10/01/2005-11/30/2005:    *** 12/01/2005-09/30/2006:    ***
10/01/2006-09/30/2007:    *** 10/01/2007-09/30/2008:    ***
10/01/2008-09/30/2009:    *** 10/01/2009-09/30/2010:    ***
10/01/2010-09/30/2011:    *** 10/01/2011-09/30/2012:    ***
10/01/2012-09/30/2013:    *** 10/01/2013-09/30/2014:    ***
10/01/2014-09/30/2015:    ***

 

PLEASE MAKE CHECKS PAYABLE TO:    LAKN MARLTON ASSOCIATES, LLC FORWARD TO:   
Needleman Management Co., Inc.    1060 N. Kings Highway; Suite 250    Cherry
Hill, NJ 08034

 

LIABILITY INSURANCE:    Minimum per each person injured:    $ 1,000,000   
Minimum per any accident:    $ 1,000,000    Minimum for property damage:    $
1,000,000 BROKER:    Landlord and Tenant recognize CBRE as the Broker who
brought about this Lease.    USE OF RENTAL SPACE:    Business office.   

1. ADDITIONAL COSTS. [ALSO SEE PARAGRAPH 5(B)]. Tenant will pay its pro rated
share (70.87%) of real estate and related taxes, and the aggregate cost of
maintaining and operating the Building and its common areas. By January 31st of
each year Landlord will submit a proposed budget of operating expenses to Tenant
for its review and approval (“Approved Budget”), Tenant shall not be responsible
for any Additional Costs in excess of 15% over Approved Budget.

 

(A) Operating Costs. As used herein the term “annual operating costs” shall mean
the costs to Landlord of operating and maintaining the Property during each
calendar year of the term. Such costs will include by way of example rather than
limitation: real estate and related taxes; insurance premiums; fees;
impositions; general repairs/maintenance; service contracts; snow
removal/landscaping; clean, stripe, and maintain parking lot and lights;
management fees; governmental permits; overhead expenses; furnishing water,
sewer, gas, fuel, electricity, and all other utility services; maintenance of
elevator(s); maintenance of security and other protection systems within the
Building; janitorial service; trash removal; reasonable capital expenditures
amortized over their useful lives; and costs of any other items attributable to
operating or maintaining any or all of the Property. However, tenant shall have
the option of paying for such services (e.g. janitorial), at its sole
discretion. Accordingly, those services would be shown separately and
specifically removed when Tenant is being charged for Operating costs. See list
of excluded items attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------

(B)

Computation of Tenant’s Share of Annual Operating Costs. Beginning December 1,
2005, Tenant shall pay a monthly amount of *** toward common area expenses.
Operating Costs subject % of Building occupied by Tenant as confirmed by BOMA
specs. Initially, this amount shall be based on Landlord’s best estimate of
operating costs for the calendar year 2005. Landlord shall provide Tenant with
an annual accounting of actual costs described in Paragraph 1(A) for each
calendar year at which time any adjustments will be made. Any balance for the
year will be due within ten (10) days of presentation of invoice. Any credit
will be returned to the Tenant in the reduction of future monthly common area
expense payments. An estimated monthly payment shall be determined on a
year-by-year basis. Tenant shall have the right to audit all documents related
to the calculation of such Annual Operating Costs. Landlord shall make its books
and records available for inspection upon reasonable notice from Tenant during
regular business hours. Tenant shall have a continuing right to audit Landlord’s
charges. Should such as audit indicate that, in any of Landlord’s statements,
the amount payable by Tenant has been overstated by Landlord by more than seven
and one-half percent (7 1/2%) Landlord shall pay Tenant the reasonable cost of
such an audit, together with interest on the overstated amount at the rate of
five percent (5%). In any event Landlord shall, within 10 days after Tenant’s
notice, repay any amount owing to Tenant as a result of an overstatement (or
Tenant may, at Tenant’s election, apply such overstated amount against rent).

 

(C) Payments. Tenant shall pay amount billed, to Landlord, within ten (10) days
of presentation of invoice.

2. LATE CHARGE. If the Minimum Rent or any Additional Rent is not paid within
ten (10) days from the date same is due, Landlord may, at its option, charge a
late fee of five percent (3.5%) of the amount due. Should Tenant inadvertently
fail to remit rent payment by the 10th day of any month, Landlord agrees to
notify Tenant of oversight. Tenant will not be charged a late fee if payment is
delivered to Landlord’s office by noon on the 11th day of that month.

3. INSURANCE. Tenant will obtain and keep in effect throughout the Term
insurance policy or policies, issued by any insurance carrier reasonably
satisfactory to Landlord, providing general comprehensive public liability
insurance against claims for personal injury (including death) and property
damage in amounts as stated on Page 1 of this Lease.

4. WAIVER OF SUBROGATION. Each party hereto waives any cause of action it might
have against the other party on account of any loss or damage insured against
under any insurance policy including without limitation liability insurance
policies (to the extent such loss or damage is recoverable under such insurance
policy) that covers the Building, the Leased Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements or business, and which names
Landlord or Tenant, as the case may be, as a party insured. All insurance
policies maintained by Landlord or Tenant will, at such parties cost and
expenses, if any, contain provisions, waiving the carrier’s rights of recovery
under subrogation or otherwise against the other party.

5. BUILDING SERVICES; MAINTENANCE.

 

(A) Landlord will provide, within professional standards on each item, the
following services and facilities:

 

  1. Any and all repairs necessary to maintain the roof and general structural
integrity of the building and to maintain and keep in good order and condition
the building systems serving the Leased Premises, including HVAC, electrical and
plumbing systems.

 

(B) Tenant will provide, within professional standards on each item, at Tenant’s
sole cost and expense, the following services and facilities:

 

  1. Janitorial services; and,

 

  2. Repairs and maintenance within the Leased Premises.

 

(C) Landlord does not warrant the services and facilities provided for in
subparagraph (A) above will be free from slowdown, interruption or stoppage
pursuant to voluntary agreement by and between Landlord and governmental bodies
and regulatory agencies, or caused by the maintenance, repair, substitution,
renewal, replacement or improvements of any of the equipment, involved in the
furnishing of any such services or facilities, or caused by changes of services,
alterations, strikes, lockouts, labor controversies, fuel shortages, accidents,
acts of God or the elements or any other cause beyond the reasonable control of
Landlord; and specifically, no such slowdown, interruption or stoppage will
cause any abatement of Rent or Additional Rent payable hereunder or in any
manner or for any purpose relieves Tenant from any of its obligations hereunder,
and in no event will Landlord be liable for damage to persons or property or be
in default hereunder as a result of such slowdown, interruption or stoppage,
unless caused by Landlord’s gross negligence or willful misconduct. Landlord
agrees to use reasonable diligence to resume the affected service upon any
cessation of such slowdowns, interruption or stoppage.

 

3



--------------------------------------------------------------------------------

(D) Except to the extent Landlord is obligated to undertake repairs as provided
hereinabove, Tenant will keep the Leased Premises and the fixtures contained
therein in good, neat and orderly condition, reasonable wear and tear excepted.

6. ALTERATIONS AFTER COMMENCEMENT OF LEASE. Tenant will not make or permit to be
made any alterations, improvements or additions to the Leased Premises without,
on each occasion, first presenting to Landlord plans and specifications
therefore and obtaining Landlord’s prior written consent thereto, which consent
will not be unreasonably withheld. If Landlord will consent to such proposed
alterations, improvements and additions, Tenant will make the proposed
alterations, improvements and additions at Tenant’s sole cost and expense;
provided, however: (i) all such alterations will be performed in a good and
workmanlike manner, in accordance with all applicable laws, ordinances, codes,
rules and regulations, including but not limited to the ADA Code; (ii) such
alterations, improvements, and additions will not impair the structural
integrity of the Building or any other improvements or reduce the value of the
Leased Premises; (iii) Tenant will take or cause to be taken all steps as
required or permitted by law in order to avoid the impositions of any
mechanic’s, laborer’s or materialman’s lien(s) upon the Leased Premises or
Building; and, (iv) the occupants of the Building and of any adjoining real
estate owned by Landlord will not be disturbed in any respect with their use and
occupancy by reason thereof. All alterations, improvements and additions to the
Leased Premises which are constructed, installed or otherwise made by Tenant
will be the property of Tenant until the expiration or sooner termination of
this Lease, at which time all such alterations, improvements and additions will
remain on the Leased Premises and become the property of Landlord without
payment therefore by Landlord.

7. COMPLIANCE WITH LAWS; PERMITTED ACTIVITIES. Tenant, at its sole cost and
expense, will comply with all laws, ordinances and regulations of federal, state
and local authorities and with any direction of any public officer or officers,
which will impose any violation, order or duty upon Tenant with respect to the
Leased Premises or the use and occupancy thereof, including, but not limited to,
obtaining any and all licenses and permits required for the conduct of its
business within the terms and conditions of this Lease. Notwithstanding the
foregoing, Tenant will not be responsible for remedying (a) any existing
violations of any law, ordinance or regulation or (b) any law, ordinance or
regulation adopted or enacted in the future that requires structural
modifications or capital improvements to the Leased Premises or Building, unless
such law, ordinance or regulation is for Tenant’s specific use within the Leased
Premises or Building.

Tenant will not do or permit anything to be done in or about the Leased Premises
nor bring or keep anything therein which will in any way increase the existing
rate of fire or other insurance policy covering the Leased Premises or any part
thereof. In the event of any such increase of an existing rate of insurance, or
cancellation of any insurance policy, Tenant will bear the full cost of said
increase upon presentation by Landlord.

8. LANDLORD’S RIGHT TO ENTRY. Landlord and persons authorized by Landlord may
enter the Leased Premises, with Tenant’s prior approval, which shall not be
unreasonably withheld, at all reasonable times for the purpose of making such
inspections, repairs, alterations to adjoining space, appraisals as Landlord may
require or for other reasonable purposes including, but not limited to,
exhibiting the Leased Premises to prospective purchasers, tenants and/or
mortgagees and enforcement of Landlord’s rights under this Lease. Landlord will
not be liable for inconvenience to, or disturbance of Tenant by reason of any
such entry. Notwithstanding the foregoing, Landlord will use reasonable efforts,
during such entry to not unreasonably interfere with Tenant’s use of the Leased
Premises, and will provide Tenant with a minimum of 24 hours advance notice.

9. DAMAGE BY FIRE OR OTHER CASUALTY. In the event of any damage or loss to the
Leased Premises by reason of fire or other casualty, Tenant will give immediate
notice thereof to Landlord. If the Leased Premises are partially damaged or
destroyed by fire or other casualty, Landlord will notify Tenant within thirty
(30) days after the fire or casualty, whether or not the Leased Premises can be
restored within one hundred twenty (120) days from such notice. In the
Landlord’s reasonable judgment, if the Leased Premises can be restored within
one hundred twenty (120) days, Landlord will restore the same at Landlord’s
expense and will use its best efforts to complete restoration within said time
period. In the event the damage cannot be restored within one hundred twenty
(120) days, either party, by written notice to the other within five (5) days
after receipt of such notice, to be effective thirty (30) days after receipt of
such notice, may terminate this Lease and all obligations hereunder.
Notwithstanding the foregoing, in no event will Landlord be obligated to expend
for any repairs or restoration an amount in excess of the insurance proceeds
recovered by Landlord on account of such damage or destruction.

In the event of repair or restoration as herein provided, Minimum Rent and
Additional Rent will be abated equitably, in a manner proportionate with the
degree in which Tenant’s use of the Leased Premises is impaired commencing from
the date of destruction and continuing during the period of such restoration.
Tenant will continue operation of its business in the Leased Premises during any
such period to the extent commercially reasonably practicable and the obligation
of Tenant hereunder to pay all other charges set forth herein will remain in
full force and effect. Tenant will not be entitled to any actual or
consequential damages or other compensation or damages from Landlord for loss of
the use of the whole or any part of the

 

4



--------------------------------------------------------------------------------

Leased Premises, or the Building which forms a part of the Leased Premises,
Tenant’s personal property or any inconvenience or annoyance occasioned by such
damage or reconstruction.

10. INDEMNIFICATION. Tenant will defend, indemnify and hold Landlord harmless
from and against any and all loss, cost, liabilities, penalties, damages,
expenses (including reasonable attorneys’ fees) and judgments, which may be
imposed upon, incurred by, or asserted against Landlord by reason of any
violation by Tenant of the provisions of this Lease, or any injury to persons or
property of any nature and however caused, arising out of the use, occupancy and
control of the Leased Premises at any time during the Term of this Lease or any
extension thereof, unless caused by the willful act or negligence of Landlord.

Landlord will defend, indemnify and hold Tenant harmless from and against any
and all loss, cost, liabilities, penalties, damages, expenses (including
reasonable attorneys’ fees) and judgments, which may be imposed upon, incurred
by, or asserted against Tenant by reason of any violation by Landlord of the
provisions of this Lease, or any injury to persons or property of any nature and
however caused, arising out of the use, occupancy and control of the Leased
Premises at any time during the Term of this Lease or any extension thereof,
unless caused by the willful act or negligence of Tenant.

11. CONDEMNATION.

 

(A) If more than twenty-five percent (25%) of the floor area of the Leased
Premises is taken or condemned for a public or quasi-public use (a sale in lieu
of condemnation to be deemed a taking or condemnation for purposes of this
Lease), this Lease will at either party’s option, upon written notice to the
other within fifteen (15) days of the date of such taking or condemnation,
terminate as of the date the right of possession in the Leased Premises or
portion thereof terminates, and the Minimum Rent and Additional Rent herein
reserved will be apportioned and paid in full by Tenant to Landlord to that date
and all Minimum Rent and Additional Rent prepaid for periods beyond that date
will forthwith be repaid by Landlord to Tenant and neither party will thereafter
have any liability hereunder.

 

(B) If less than twenty-five percent (25%) of the floor area of the Leased
Premises is taken, or if neither Landlord nor Tenant has elected to terminate
this Lease pursuant to subparagraph (A), Minimum Rent and Additional Rent will
be equitably reduced in proportion to the area of the Leased Premises which has
been take for the balance of the Term.

 

(C) If all or part of the Leased Premises are taken or condemned, Landlord will
be entitled to all compensation awarded upon such condemnation or taking, and
Tenant will have no claim thereto, and Tenant hereby expressly waives,
relinquishes and releases to Landlord any claim for damages or other
compensation to which Tenant might otherwise be entitled because of any such
taking or limitation of the leasehold estate hereby created, and irrevocably
assigns and. transfers to Landlord any right to compensation or damages to which
Tenant may be entitled by reason of the condemnation of all or a part of the
Leased Premises, or the leasehold estate. Notwithstanding the foregoing, Tenant
will have the right to make a claim for removal and moving expenses and business
dislocation damages which may be separately payable to tenants in general under
New Jersey law, provided such payment does not reduce the award otherwise
payable to Landlord.

12. MECHANICS LIENS. Tenant will promptly pay all contractors and materialmen
for work ordered by Tenant or performed for Tenant’s account, so as to minimize
the possibility of a lien attaching to the Leased Premises. In the event of any
such lien is created or filed, Tenant will bond against or discharge the same
within ten (10) days after written request by Landlord. Nothing herein contained
will be construed as a consent on the part of the Landlord to subject the fee or
the estate of Landlord to liability under the Mechanics Lien Law of New Jersey
for work ordered other than by Landlord, it being expressly understood that
Landlord has not consented to any such work and Landlord’s estate will not be
subject to such liability.

13. LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS. If Tenant will any time fail
to pay any charge or imposition or perform any other act on its part to be
performed, then Landlord, after ten (10) days’ written notice to Tenant and
without waiving or releasing Tenant from any obligations hereunder, may pay such
charge or sum of money or make any other payment or perform any other act on
Tenant’s part to be made or performed, and may enter upon the Leased Premises
for any such purpose, and take all such action thereon as may be necessary
therefore. Any repairs or maintenance that is required that is not completed in
a reasonable amount of time, in the Tenants reasonable determination, by the
Landlord may be done by the Tenant. All sums so paid by either party and all
costs and expenses incurred by either party in connection with the performance
of any such act, together with interest thereon at a rate which is one percent
(1%) per annum higher than “New York Prime” as announced from time to time in
the Wall Street Journal or similar publication, from the respective dates of
either party’s making of each such payment or incurring of each such cost and
expense, will constitute a deduction of rent otherwise owed to Landlord or
Additional Rent payable by Tenant thereof or otherwise.

14. SUBORDINATION; RIGHTS OF MORTGAGEE. This Lease will be subject and
subordinate at all times to the lien of any mortgages and/or ground leases now
or hereafter placed upon the Leased Premises or Building which forms a part of

 

5



--------------------------------------------------------------------------------

the Leased Premises, without the necessity of any further instrument or act on
the part of Tenant to effectuate such subordination, provided that such
subordination is conditioned upon the holder of any such mortgage’s agreement
not to disturb Tenant’s rights under this Lease in the event of any enforcement
proceedings under such mortgage. Tenant agrees to execute and deliver, upon
demand, such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage and/or ground lease and such further
instrument or instruments of attornment as will be desired by any mortgagee or
proposed mortgagee or by any other person. Landlord has requested a
Subordination Non-Disturbance Agreement (SNDA) from the current lender for
Tenant. A copy of said letter is attached to this Lease. Landlord will pursue
the attainment of said SNDA and notify Tenant once this request has been granted
or denied by lender.

15. TENANT’S CERTIFICATE. Tenant agrees at any time and from time-to-time,
within ten (10) days after Landlord’s written request, to execute, acknowledge
and deliver to Landlord a written instrument in recordable form certifying the
Lease is unmodified and in full force and effect (or if there have been
modifications, it is in full force and effect as modified and stating the
modifications); the dates to which Minimum Rent, Additional Rent, or other
charges have been paid in advance, if any; whether or not, to the best knowledge
of the signer of such certificate, Landlord is in default in the performance of
any covenant, agreement or condition contained in the Lease and, if so,
specifying each such default of which the signer may have knowledge; and such
other information as Landlord may request. It is intended that any such
certification and statement delivered pursuant to this Paragraph 15 may be
relied upon by any prospective purchaser or any mortgagee of the Leased Premises
or Building or any part thereof or interest thereon or any assignee of
Landlord’s interest in this Lease.

16. DEFAULTS BY TENANT. Landlord will provide Tenant advance written notice in
the event of any default. Tenant will have ten (10) days to cure in the event of
a monetary default, and thirty (30) days to cure in the event of a non-monetary
default. Any one or more of the following will constitute a default by Tenant
hereunder, if Tenant during the original Term of this Lease, or any renewal or
extension thereof:

 

(A) Does not pay in full within ten (10) days after notice is given of all
Minimum Rent, Additional Rent, expenses and charges under this Lease; or,

 

(B) Violates, fails to perform, or otherwise breaches any term, covenant or
condition of this Lease and same is not cured within 30 days after written
notice thereof; or,

 

(C) Permits leasehold estate or any property of Tenant to be exposed for sale or
judgment or execution process by sheriff, marshal, or constable; or,

 

(D) Becomes insolvent, makes an assignment for the benefit of creditors, is
adjudicated, files a bill in equity, otherwise initiates proceedings for the
appointment of a receiver of its assets, files a voluntary petition under the
provisions of the United States Bankruptcy Court or under the insolvency laws of
any state, which involuntary petition is not discharged within sixty (60) days
of filing. In such instances, Landlord may immediately have the rights set forth
in Section 17 below, without any further notice; or,

 

(E) Records or attempts to record this Lease in an office of public recording;
or,

 

(F) Assigns or sublets this Lease, except as permitted herein; or,

 

(G) Fails to move into or take possession of the Leased Premises upon
commencement of the Term.

17. REMEDIES OF LANDLORD. This Lease and term of the estate hereby granted are
subject to the conditional limitation that in the event of a default by Tenant,
then, at the sole option of Landlord, Landlord may in addition to all other
rights and remedies available to it by law or equity or by any other provision
of this Lease, at any time pursue once or more often any or all of the following
remedies:

 

(A) Acceleration of Rent: Minimum Rent for the entire balance of the Term hereof
and any Additional Rent, expenses and charges payable under the Lease, together
with all costs and expenses, will become immediately due and payable as if by
the terms and provisions of this Lease said balance of Minimum Rent, Additional
Rent and other expense/charges and every part thereof were on that date payable
in advance; and,

 

(B) Termination: Whether or not Landlord has accelerated Minimum Rent and
Additional Rent, this Lease and the Term hereby created will, at the sole option
of Landlord and without waiver of any other rights of Landlord contained herein,
terminate and become absolutely void without any right on the part of Tenant to
save the forfeiture by payment of any sum due or by the performance of any
provisions of this Lease and Tenant will thereupon quit and surrender possession
of the Leased Premises to Landlord in the condition required herein and Tenant
will remain liable to Landlord as herein required; and,

 

(C)

Suit for Possession/Reletting of Leased Premises: In any case in which this
Lease will have been terminated, or in any case in which Landlord will have
elected to accelerate the Minimum Rent and/or Additional Rent and any portion of
such sums will remain unpaid, Landlord may, without further notice, enter upon
and repossess the Leased Premises, by due process of law, by summary
proceedings, ejectment or otherwise, and may dispossess Tenant and remove Tenant

 

6



--------------------------------------------------------------------------------

 

and all other persons and property from the Leased Premises and may have, hold
and enjoy the Leased Premises and rents and profits therefrom. Landlord may, in
its own name, as agent for Tenant, if this Lease has not been terminated, or in
its own behalf, if this Lease has been terminated, relet the Leased Premises, or
any part thereof, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the Term) and on
such terms (which may include concessions or free Minimum Rent) as Landlord in
its sole discretion and good faith may determine. Landlord may, in connection
with any such reletting, cause the Leased Premises to be decorated, altered,
divided, and consolidated with other space or otherwise changed or prepared for
reletting. No reletting will be deemed a surrender and acceptance of the Leased
Premises.

 

(D) Measure of Damages: Tenant will, with respect to all periods of time up to
and including the expiration of the Term (or what would have been the expiration
date in the absence of default or breach) remain liable to Landlord as follows:

 

  (1) In the event of termination of this Lease on account of Tenant’s default
or breach, Tenant will remain liable to Landlord as agreed for liquidated
damages (and not as a penalty) an amount equal to the Minimum Rent, Additional
Rent and other charges payable under this Lease by Tenant as if this Lease were
still in effect, less the net proceeds of any reletting actually collected,
after deducting all costs incident thereto (including, without limitation, all
repossession costs, brokerage and management commissions, operating and legal
expenses and fees, alteration costs and expenses of preparation for reletting),
and to the extent such liquidated damages will not have been recovered by
Landlord by virtue of payment by Tenant of any accelerated Minimum Rent and/or
Additional Rent (but without prejudice to the right of Landlord to demand and
receive such Minimum Rent and/or Additional Rent), such liquidated damages will
be payable to Landlord monthly upon presentation to Tenant of a bill for the
amount due.

 

  (2) In the event and so long as this Lease will not have been terminated after
default or breach by Tenant, Minimum Rent, Additional Rent and all other charges
payable under this Lease will be reduced by the net proceeds of any reletting by
Landlord (after deducting all costs incident thereto as above set forth) and by
any portion of the accelerated Minimum Rent, Additional Rent and other charges
paid by Tenant to Landlord, and any amount due to Landlord will be payable
monthly upon presentation to Tenant of a bill for the amount due.

 

(E) No Responsibility to Relet: Landlord agrees to use best efforts to relet the
Leased Premises, and to mitigate any losses. However, Landlord will in no event
be responsible or liable for any failure to relet the Leased Premises, or any
part thereof, or for any failure to collect any Minimum Rent, Additional Rent or
other sum due upon a reletting.

 

(F) Remedies Cumulative: All of the remedies herein given to Landlord and all
rights and remedies given to Landlord by law and equity will be cumulative and
concurrent. It is understood and agreed that termination of this Lease or the
taking or recovering of the Leased Premises will not deprive Landlord of any of
Landlord’s remedies or actions against Tenant for Minimum Rent and Additional
Rent due at the time or which, under terms hereof, would in the future become
due as if there had been no termination, nor will the bringing of any action for
Minimum Rent, Additional Rent, or other charges, or breach of covenant, or
resorting to any other remedy herein provided the recovery of Minimum Rent or
Additional Rent be construed as a waiver of the right to obtain possession of
the Leased Premises.

 

(G) Damages: In no event will Tenant be liable for consequential, incidental,
indirect, special, exemplary, or punitive damages.

18. LIMITED LIABILITY OF LANDLORD. Tenant agrees the obligations of Landlord
under and with respect to this Lease do not constitute personal obligations of
Landlord, or any of its principals, and shall not create or involve any claim
against, or personal liability on the part of any of them, and Tenant shall look
solely to Landlord’s interest in the Leased Premises for satisfaction of any
liability of Landlord in respect to this Lease.

19. SECURITY DEPOSIT. This section is left blank intentionally.

20. ASSIGNMENT OR SUBLEASE BY TENANT. Tenant will not assign this Lease or
sublease all or any part of the Leased Premises without Landlord’s prior written
consent, excluding wholly owned subsidiaries of the Tenant, which will not be
unreasonably withheld, it being understood and agreed however it will not be
unreasonable for Landlord to withhold its consent if the reputation, financial
responsibility, or business of a proposed assignee or subtenant is
unsatisfactory to Landlord. Tenant shall have the right to assign this Lease or
sublease without consent to successors or purchasers of the assets or stock of
the Tenant. Fifty percent (50%) of any sum received by Tenant as a result of
such subletting or assignment which exceeds the total sums Tenant is obligated
to pay Landlord under this Lease will be payable to Landlord as additional rent,
provided this provision is not applicable to an assignment to a successor or
purchaser of the assets or stock of Tenant. The consent by Landlord to sublet or
assignment will not constitute consent to any further sublease or assignment.
Any sublessee or assignee must agree to be bound by all of the terms and
provisions of this Lease. In addition, any permitted assignment or subleasing
will not relieve Tenant from its liability under the terms and conditions of
this Lease. Tenant will give Landlord a copy of the sublease, both prior to, and
upon execution thereof.

 

7



--------------------------------------------------------------------------------

21. SUCCESSORS. All rights and liabilities herein given to or imposed upon the
respective parties will extend to and be binding upon their heirs, legal
representatives, successors and assigns, if permitted under Section 20 except as
otherwise provided.

22. WAIVER. Failure of Landlord to insist upon strict performance of any of the
covenants or conditions of this Lease or to exercise any option herein conferred
in any one or more instances will not be construed as a waiver or relinquishment
for the future of any such covenants, conditions or options but the same will be
and remain in full force and effect.

23. ENTIRE AGREEMENT. This Lease sets forth all the terms, covenants and
conditions between Landlord and Tenant concerning the Leased Premises and there
are no terms, covenants and conditions, either oral or written, between the
parties other than herein set forth. Except as otherwise provided, no subsequent
alteration, amendment, change or addition to this Lease will be binding upon
Landlord or Tenant unless reduced to writing and signed by them.

24. LANDLORD’S COVENANT OF QUIET ENJOYMENT. Landlord covenants and agrees that,
upon Tenant’s payment of Minimum Rent and any Additional Rent and observing and
performing all of the terms, covenants and conditions on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Leased
Premises for the Term of this Lease, without hindrance or molestation by anyone
claiming by or though Landlord; subject, nevertheless to the terms, covenants
and conditions of this Lease.

26. NO RECORDATION. Tenant will not record or attempt to record this Lease or
any memorandum thereof in any office of public recording.

27. ENVIRONMENTAL CONCERNS.

 

(A) Other than normal office storage, Tenant will not store, handle, spill or
discharge any hazardous or toxic substances or wastes at, on or about the Leased
Premises or the Building, and will indemnify, defend and save harmless the
Landlord from all fines, suits, procedures, claims, actions, damages and
liability of any kind (including attorneys’ fees) arising out of or in any way
connected with the storage or handling by the Tenant of, or any spills or
discharges by the Tenant of, hazardous or toxic substances or wastes at, on or
about the Leased Premises or the Building during the term of this Lease to the
extent such hazardous or toxic substances or wastes were brought to the Leased
Premises by Tenant. Landlord to be responsible for any preexisting conditions
within the Building, and, to the best of Landlord’s knowledge, assures Tenant
there are no known hazardous materials, including asbestos, within the Building.

 

(B) Tenant’s obligations and liabilities under this paragraph will survive the
term of this Lease, and will continue so long as Landlord may remain responsible
for any spills or discharges of hazardous substances or wastes at the Leased
Premises which occur during the term of this Lease to the extent such hazardous
or toxic substances or wastes were brought to the Leased Premises by Tenant.
Tenant’s failure to abide by the terms of this paragraph will be restrainable by
injunction.

28. SIGNS. Landlord will obtain all door and directory signs for Tenant after
Tenant has indicated in writing to Landlord how each sign should read. All signs
will conform to all applicable municipal ordinances and regulations. Should
Tenant request further signage over and above the customary signage at said
location, Landlord agrees to assist Tenant with any applications of any
municipal filings, etc., to be born by Tenant herein. Tenant will install no
sign without prior approval of Landlord herein.

29. HOLDOVER. In the event Tenant will give notice, as stipulated above, of its
intention to not reuse the Leased Premises at the end of the present term or any
renewal or extension thereof, and will fail or refuse so to vacate the same on
the date designated by such notice, Landlord, at its option, may treat Tenant as
a holdover tenant, in which event Tenant will pay Landlord: (a) as agreed
liquidation damages (and not as a penalty) for such wrongful retention, an
amount equal to 1.5 times the Minimum Rent and 1.5 times the Additional Rent
then in effect for the time Tenant thus remains in possession, and (b) all other
direct damages, costs and expenses sustained by Landlord by reason of Tenant’s
wrongful retention. If Tenant remains in possession with the consent of Landlord
all the terms and conditions of this Lease will continue thereafter with full
force precisely as if such notice had not been given and Minimum Rent will be
adjusted as set forth in this Section.

30. UTILITIES & SERVICES. Tenant herein will be solely responsible for payment
of all utilities used within the Leased Premises. Payments shall be made
directly to the utility company if the Leased Premises are separately metered.
If the Leased Premises is not separately metered, payments shall be made to the
Landlord as part of the common area expense billing as outlined in Paragraph 1.

31. TENANT IMPROVEMENTS.

 

(A) Plans. Tenant shall cause to be prepared design plans (the “Plans”) for the
interior improvements to be made to the Leased Premises (the “Tenant
Improvements”), excluding those improvements to be made by Landlord at its sole
expense under other provisions of this Lease (“Shell”). Landlord shall construct
or cause the construction of the Tenant Improvements pursuant to the Plans.

 

8



--------------------------------------------------------------------------------

(B) Construction Schedule and Procedures. Landlord shall arrange for the
construction of the Tenant Improvements and use its commercially best efforts to
ensure that all Tenant Improvements are completed, a Temporary Certificate of
Occupancy (“TCO”) or Certificate of Occupancy (“CO”) has been received and the
Premises is ready for Tenant to begin moving in its furnishings and equipment by
no later than September 1, 2005. Landlord shall be the construction manager for
the construction of the Tenant Improvements. Other than what is noted on the
Plans, all decisions related to the construction of the Tenant Improvements
shall be at Tenant’s discretion. Any additions and/or deletions to the Plans
once construction has begun must be submitted to the contractor and a change
order to the original bid shall be generated. Landlord shall consult with Tenant
and obtain Tenant’s approval with respect to all material aspects of the
construction and shall, at Tenant’s discretion, arrange for construction
meetings as necessary. Landlord will be entitled to a fee equal to three percent
(3%) of the contracted price for completion of Tenant Improvements as
compensation for services rendered as construction manager. The successful
bidder shall be subject to Tenant’s approval. Each bidder shall be requested to
submit a sealed contract bid price on the basis of a fee (which may be fixed or
based upon a percentage of the cost of the work) with a guaranteed maximum price
to construct the Tenant Improvements. Tenant and Landlord shall together open
and review all bids and shall select the successful bidder (“General Contractor”
or “GC”). Landlord shall then enter into construction contract(s) with the GC
selected by the Tenant, which contracts shall be subject to the party’s review
and approval. Bids and invoices attributable to Tenant Improvements shall be
properly separated from bids and invoices related Shell, expressly including all
Additional Space work as described in Paragraph 33. Should Landlord and Tenant
select the same GC, Landlord shall not received pricing from GC that is any more
favorable than that which is afforded Tenant. This provision shall be expressly
stated by Landlord to contractor(s) at time of bid and upon request by Tenant,
contractor(s) shall be required to certify adherence to this provision. Landlord
shall maintain for Tenant’s benefit an “open book” with respect to all costs
incurred and shall present to Tenant for its review and approval copies of all
invoices and other documentation relating to all costs incurred in the
construction of improvements at the Leased Premises.

 

(C) Construction. Landlord and Tenant shall promptly arrange to have the GC
selected to construct the Tenant Improvements in accordance with the Plans and
in a good and workmanlike manner and to the highest quality standards
commensurate with the Plans and the money expended for materials and labor in
constructing the Tenant Improvements. Landlord shall thereafter diligently
proceed with all steps necessary and use its commercially best efforts to ensure
the completion of the Tenant Improvements in accordance with the requirements
set forth herein to achieve completion of the Tenant Improvements by
September 1, 2005.

 

(D) Allowance. Landlord will pay the cost of Tenant Improvements up to the
amount of $20.00 per rentable square foot of the Leased Premises (“Tenant
Allowance”). The Tenant Allowance may be used for the construction of the Tenant
Improvements, including Tenant’s fixtures, payment of GC, architectural and
engineering fees incurred in connection therewith, Tenant’s moving, signage,
cabling, wiring for Tenant’s telecommunications system and other relocation
costs, furniture and office equipment and any other costs incurred by Tenant. If
costs are less than the Tenant Allowance, Landlord shall pay Tenant the
difference in cash. If the cost to construct the Tenant Improvements exceeds the
Tenant Allowance, the difference shall be paid by Tenant to Landlord upon the
GC’s presentation of final invoice to Landlord.

 

(E) Indemnification. Landlord acknowledges that Tenant’s existing lease
agreement expires September 30, 2005, and acknowledges that it will use its best
commercial efforts to complete all Tenant Improvements and obtain a TCO or CO by
September 1, 2005 to allow Tenant sufficient time to move out of its existing
location. Tenant hereby acknowledges that Landlord’s ability to complete all
Tenant Improvements on a timely basis is affected by Tenant’s ability to make
timely decisions. Landlord shall indemnify, defend and hold Tenant harmless from
and against any loss, liability, claim, damage, obligation and expense
(including reasonable attorneys’ fees), arising from or in connection with the
failure of the Tenant Improvements to be substantially completed by September 1,
2005 (and the Tenant Improvements will be considered substantially completed
upon receipt of a TCO or CO), including any rent, additional rent, fees,
charges, penalties and other liabilities incurred by Tenant as a result of
Tenant remaining in possession of its existing premises (“Holdover Costs”)
according to the following schedule:

 

  1. If Tenant Improvements are not substantially complete (i.e., receipt of TCO
or CO) by September 1, 2005, but are completed and TCO or CO obtained before
November 1, 2005, Landlord will indemnify Tenant for 50% of the Holdover Costs.

 

  2. If Tenant Improvements are not substantially complete (i.e. receipt of TCO
or CO) by November 1, 2005, Landlord will indemnify Tenant for 100% of the
Holdover Costs.

 

9



--------------------------------------------------------------------------------

32. OPTION(S) TO RENEW. Tenant will have the right, at its option, to renew the
Term for two (2) additional period of five (5) years (the “Renewal Term”), on
all of the same conditions as are in force immediately prior to the expiration
of the Term, except that the Minimum Rent payable during the Renewal Term will
be at ninety-five percent (95%) of the fair market value as mutually agreed upon
by both parties. If Landlord and Tenant cannot agree on the Fair Market Value,
the Fair Market Value shall be established by the following procedure:
(1) Tenant and Landlord shall agree on a single MAI certified appraiser who
shall have a minimum of ten (10) years experience in real estate leasing in the
market in which the Leased Premises is located, (2) Landlord and Tenant shall
each notify the other (but not the appraiser) of its determination of such Fair
Market Value and the reasons therefore, (3) during the next seven (7) days both
Landlord and Tenant shall prepare a written critique of the other’s
determination and shall deliver it to the other party, (4) on the ten (10th) day
following delivery of the critiques to each other, Landlord’s and Tenant’s
determinations and critiques (as originally submitted to the other party, with
no modifications whatsoever) shall be submitted to the appraiser, who shall
decide whether Landlord’s or Tenant’s determination of Fair Market Value is more
correct. The determination so chosen shall determine the rent payable for the
Renewal Term (which shall be 95% of the Fair Market Value as selected by the
appraiser). The appraiser shall not be empowered to choose any number other than
the Landlord’s or Tenant’s. The fees of the appraiser shall be paid by the
non-prevailing party. Tenant must provide Landlord with nine (9) months advance
written notice regarding its intent to either exercise said Option(s) or to
vacate the Premises.

33. RIGHT OF FIRST REFUSAL. Landlord hereby grants Tenant a Right of First
Refusal (“Right”) on the remaining ±34,300 SF of space currently leased by
Formation, Inc. (“Expansion Space”). Landlord agrees to offer said Expansion
Space with a fit-out allowance of $20/SF prorated based on the remaining Term of
this Lease. All other terms and conditions for the Expansion Space will mirror
this Lease Tenant shall have said Right upon the expiration or earlier
termination of the existing lease between Landlord and Formation, Inc., and
Landlord covenants that Landlord will not extend or renew the terms of the
existing lease with Formations, Inc. beyond its current expiration date of
June 30, 2008. Landlord will not lease the Expansion Space to any other person
or entity without first notifying Tenant in writing six (6) months prior to the
date the Expansion Space will become vacant. Tenant will have thirty (30) days
from receipt of notice to inform Landlord in writing of its intent regarding
this space, either positively or negatively.

34. NEW MEZZANINE SPACE. Prior to the Commencement Date of this Lease, Landlord
agrees to construct +9000 SF of mezzanine level office space which is included
in the “Size” noted on Page 1 of Lease. Landlord shall bear all costs to
construct this space which will include: structurally sound floor, drop ceiling,
HVAC, electric, painted perimeter walls, and installation of exterior perimeter
windows on the first and second floor. Tenant acknowledges that the type of
windows to be installed along the side of the Building is dependent on
information to be provided by a Structural Engineer. The Additional Space shall
be constructed by Landlord in a manner and quality consistent with the second
floor corner suite currently vacant.

35. EARLY TERMINATION. Landlord hereby grants Tenant the following options to
the Early Termination of this Lease.

 

(A) Tenant has the one-time right to terminate this Lease effective the fifth
year anniversary of the Commencement date. Tenant must provide Landlord nine
(9) months advance written notice of its intent to vacate the Building and pay a
penalty equal to the stim of the unamortized portion of Tenant fit-out allowance
using the straight line method of accounting over the remaining initial Term of
Lease and broker’s commission, plus $300,000.

 

(B) Tenant has the one-time right to buyout this Lease effective the seventh
year anniversary of the Commencement date. Tenant must provide landlord nine
(9) months advance written notice of its intent to vacate the Building and pay a
penalty equal to the sum of the unamortized portion of Tenant fit-out allowance
using the straight line method of accounting over the remaining initial Term of
Lease and broker’s commission.

36. OTHER AREAS OF AGREEMENT. In addition to information contained herein,
Landlord and Tenant agree to the following.

 

  •  

SUBSTITUTION: Landlord shall have no right to relocate tenant.

 

  •  

BUILDING LOBBY: This area will be for the exclusive use of Tenant.

 

  •  

SIGNAGE: At no additional expense to Tenant, Landlord will replace lettering on
front facade of Building with Tenant’s name.

 

  •  

LANDSCAPING: Landlord will work with Tenant to achieve a mutually agreeable plan
to upgrade the front entrance of the Building. Agreed upon work will be provided
by Landlord at no expense to Tenant.

 

  •  

STRUCTURAL: Landlord at its sole cost and expense shall be 100% responsible for
all structural and/or latent defects in the Building over the Term of the Lease
and said Option periods.

 

  •  

ADA: Landlord warrants the Premises comply with requirements of the Americans
with Disabilities Act (ADA) and regulations issued pursuant thereto, and
compliance with the foregoing. Landlord agrees to indemnify and

 

10



--------------------------------------------------------------------------------

 

hold harmless Tenant for any violation of the ADA and the regulations issued
pursuant thereto, as they relate to the Premises.

 

  •  

Toxins: Landlord warrants the Building and property contain no toxins, in
particular asbestos and PCB’s.

 

  •  

AIR QUALITY: Landlord warrants the Building meets all generally accepted indoor
air quality guidelines and standards for an office environment. Landlord agrees
to conduct an annual air quality survey in conformance with the above standards
upon Tenant’s written request.

 

  •  

Fire Safety: Landlord warrants the Building meets generally accepted National
Fire Protection Association (NFPA) guidelines and standards suitable for an
office environment. Landlord will comply with all township requirements at no
cost to tenant (either directly, or in CAM or “Additional Charges”) at the time
of Tenant’s occupancy. If additional requirements are required after Tenant
takes occupancy, then implementation costs may be included in CAM as amortized
over twenty (20) years using the straight-line method.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

LANDLORD: LAKN MARLTON ASSOCIATES, LLC     TENANT: EASTERN RESEARCH, INC By:  
/s/ Howard E. Needleman     By:   /s/ Brian Long   Howard E. Needleman, Member  
    Brian Long, Vice President of         Finance & Administration Date:  
3/17/05     Date:   3/18/05

 

11



--------------------------------------------------------------------------------

EXHIBIT A

EXCLUSIONS TO OPERATING EXPENSES

Notwithstanding the foregoing, it is agreed that Annual Operating Costs shall
not include:

 

  a. interest or amortization payments on any mortgage or any other financing or
capital costs; legal expenses in enforcing the terms of any lease;

 

  b. expenses for repair or other work occasioned by fire or other casualty
whether or not covered by insurance and expenses arising out of negligent or
wrongful acts or omissions for which Landlord is responsible, including without
limitation awards for personal injury and property damage, whether or not
covered by insurance;

 

  c. Expenses incurred in the leasing or procuring of new tenants, including
lease commissions and advertising expenses;

 

  d. Expenses for renting, repairing, improving or renovating space for new
tenants;

 

  e. Initial cost of tools and equipment used in operation, repair or
maintenance of Building;

 

  f. Any cost or expense to the extent Landlord is paid, reimbursed or entitled
to payment or reimbursement from any person (other than as a payment for Annual
Operating Costs), including but not necessarily limited to, (i) work or service
performed for any tenant (including Tenant) at such tenant’s cost, (ii) the cost
of any item for which Landlord is (or is entitled to be) paid or reimbursed by
insurance or under warranty or pursuant to a judgment, award or settlement or
otherwise, (iii) increased insurance due to acts of any tenant of Building,
(iv) charges (including applicable taxes) for electricity, steam and other
utilities for which Landlord is entitled to reimbursement from any tenant or
with respect to any vacant rentable areas of the Building, and (v) the cost of
any HVAC or other services provided to other tenants other than on during normal
business hours on business days;

 

  g. The cost of installing, operating and maintaining any specialty service,
such as any broadcasting facilities or luncheon club, not normally provided in
office buildings;

 

  h. The cost of correcting defects in the design, construction, or equipping of
the Building or in the Building equipment;

 

  i. Salaries and bonuses of officers/executives of Landlord or any other head
office expense;

 

  j. The cost of any work or service performed for any tenant of the Building
(other than Tenant) to a materially greater extent than that furnished generally
to the tenants and other occupants (including Tenant);

 

  k. The cost of any work or service performed for any facility other than the
Building;

 

  l. The cost of any repairs, alterations, additions, changes, replacements and
other items which under generally accepted accounting principles are properly
classified as capital expenditures or which are made in order to prepare for a
tenant’s occupancy;

 

  m. Rental under any ground lease or other underlying lease;

 

  n. Any costs in Annual Operating Costs representing an amount paid to a
person, firm, corporation or other entity related to or affiliated with Landlord
or Landlord’s managing agent in excess of the fair market value of the service
or items supplied by such entity;

 

  o. Any costs of painting or decorating any interior parts of Building other
than common areas;

 

  p. Lease payments for rented equipment, the cost of which equipment would
constitute an excluded capital expenditure if the equipment were purchased;

 

  q. Landlord’s general overhead except as it relates to the specific management
of the Building;

 

  r. Management fees in excess of six percent (6%) of Rent (not including
CAM/Additional Costs)

 

  s. Any profit or markup by Landlord on any item of expense;

 

  t. The cost of initial cleaning or the rubbish removal from the Building to be
performed prior to final completion of Landlord’s work;

 

  u. Any amortization or depreciation or other non-cash items;

 

  v. Any item which is not an ordinary, necessary and reasonable operating
expense of an office /industrial building;

 

  w. Travel, meals or entertainment; or

 

  x. The amount of any expense item in excess of prevailing market rate for such
item.

 

12



--------------------------------------------------------------------------------

Lease Term:    10 years       UPDATED    2/21/2006 Dates:    2/1/06 to 1/31/2016
         Payments:    118          Total Rent:    *         

 

Payment
No

   Date    ***   ***   ***   ***   ***

  1

   Feb-06    ***   ***   ***   ***   ***

  2

   Mar-06    ***   ***   ***   ***   ***

  3

   Apr-06    ***   ***   ***   ***   ***

  4

   May-06    ***   ***   ***   ***   ***

  5

   Jun-06    ***   ***   ***   ***   ***

  6

   Jul-06    ***   ***   ***   ***   ***

  7

   Aug-06    ***   ***   ***   ***   ***

  8

   Sep-06    ***   ***   ***   ***   ***

  9

   Oct-06    ***   ***   ***   ***   ***

10

   Nov-06    ***   ***   ***   ***   ***

11

   Dec-06    ***   ***   ***   ***   ***

12

   Jan-07    ***   ***   ***   ***   ***

13

   Feb-07    ***   ***   ***   ***   ***

14

   Mar-07    ***   ***   ***   ***   ***

15

   Apr-07    ***   ***   ***   ***   ***

16

   May-07    ***   ***   ***   ***   ***

17

   Jun-07    ***   ***   ***   ***   ***

18

   Jul-07    ***   ***   ***   ***   ***

19

   Aug-07    ***   ***   ***   ***   ***

20

   Sep-07    ***   ***   ***   ***   ***

21

   Oct-07    ***   ***   ***   ***   ***

22

   Nov-07    ***   ***   ***   ***   ***

23

   Dec-07    ***   ***   ***   ***   ***

24

   Jan-08    ***   ***   ***   ***   ***

25

   Feb-08    ***   ***   ***   ***   ***

26

   Mar-08    ***   ***   ***   ***   ***

27

   Apr-08    ***   ***   ***   ***   ***

28

   May-08    ***   ***   ***   ***   ***

29

   Jun-08    ***   ***   ***   ***   ***

30

   Jul-08    ***   ***   ***   ***   ***

31

   Aug-08    ***   ***   ***   ***   ***

32

   Sep-08    ***   ***   ***   ***   ***

33

   Oct-08    ***   ***   ***   ***   ***

34

   Nov-08    ***   ***   ***   ***   ***

35

   Dec-08    ***   ***   ***   ***   ***

36

   Jan-09    ***   ***   ***   ***   ***

37

   Feb-09    ***   ***   ***   ***   ***

38

   Mar-09    ***   ***   ***   ***   ***

39

   Apr-09    ***   ***   ***   ***   ***

40

   May-09    ***   ***   ***   ***   ***

 

13



--------------------------------------------------------------------------------

Payment
No

   Date    ***   ***   ***   ***   ***

41

   Jun-09    ***   ***   ***   ***   ***

42

   Jul-09    ***   ***   ***   ***   ***

43

   Aug-09    ***   ***   ***   ***   ***       ***   ***   ***   ***   ***

 

Lease Term:    10 years       UPDATED    2/21/2006 Dates:    2/1/06 to 1/31/2016
         Payments:    118          Total Rent:   

*

        

 

Payment
No

   Date    ***   ***   ***   ***   ***

44

   Sep-09    ***   ***   ***   ***   ***

45

   Oct-09    ***   ***   ***   ***   ***

46

   Nov-09    ***   ***   ***   ***   ***

47

   Dec-09    ***   ***   ***   ***   ***

48

   Jan-10    ***   ***   ***   ***   ***

49

   Feb-10    ***   ***   ***   ***   ***

50

   Mar-10    ***   ***   ***   ***   ***

51

   Apr-10    ***   ***   ***   ***   ***

52

   May-10    ***   ***   ***   ***   ***

53

   Jun-10    ***   ***   ***   ***   ***

54

   Jul-10    ***   ***   ***   ***   ***

55

   Aug-10    ***   ***   ***   ***   ***

56

   Sep-10    ***   ***   ***   ***   ***

57

   Oct-10    ***   ***   ***   ***   ***

58

   Nov-10    ***   ***   ***   ***   ***

59

   Dec-10    ***   ***   ***   ***   ***

60

   Jan-11    ***   ***   ***   ***   ***

61

   Feb-11    ***   ***   ***   ***   ***

62

   Mar-11    ***   ***   ***   ***   ***

63

   Apr-11    ***   ***   ***   ***   ***

64

   May-11    ***   ***   ***   ***   ***

65

   Jun-11    ***   ***   ***   ***   ***

66

   Jul-11    ***   ***   ***   ***   ***

67

   Aug-11    ***   ***   ***   ***   ***

68

   Sep-11    ***   ***   ***   ***   ***

69

   Oct-11    ***   ***   ***   ***   ***

70

   Nov-11    ***   ***   ***   ***   ***

71

   Dec-11    ***   ***   ***   ***   ***

72

   Jan-12    ***   ***   ***   ***   ***

73

   Feb-12    ***   ***   ***   ***   ***

74

   Mar-12    ***   ***   ***   ***   ***

75

   Apr-12    ***   ***   ***   ***   ***

76

   May-12    ***   ***   ***   ***   ***

77

   Jim-12    ***   ***   ***   ***   ***

78

   Jul-12    ***   ***   ***   ***   ***

79

   Aug-12    ***   ***   ***   ***   ***

 

14



--------------------------------------------------------------------------------

Payment
No

   Date    ***   ***   ***   ***   ***

80

   Sep-12    ***   ***   ***   ***   ***

81

   Oct-12    ***   ***   ***   ***   ***

82

   Nov-12    ***   ***   ***   ***   ***

83

   Dec-12    ***   ***   ***   ***   ***

84

   Jan-13    ***   ***   ***   ***   ***

85

   Feb-13    ***   ***   ***   ***   ***

86

   Mar-13    ***   ***   ***   ***   ***

 

Lease Term:    10 years       UPDATED    2/21/2006 Dates:    2/1/06 to 1/31/2016
         Payments:    118          Total Rent:   

*

        

 

Payment
No

   Date    ***   ***   ***   ***   ***

  87

   Apr-13    ***   ***   ***   ***   ***

  88

   May-13    ***   ***   ***   ***   ***

  89

   Jun-13    ***   ***   ***   ***   ***

  90

   Jul-13    ***   ***   ***   ***   ***

  91

   Aug-13    ***   ***   ***   ***   ***

  92

   Sep-13    ***   ***   ***   ***   ***

  93

   Oct-13    ***   ***   ***   ***   ***

  94

   Nov-13    ***   ***   ***   ***   ***

  95

   Dec-13    ***   ***   ***   ***   ***

  96

   Jan-14    ***   ***   ***   ***   ***

  97

   Feb-14    ***   ***   ***   ***   ***

  98

   Mar-14    ***   ***   ***   ***   ***

  99

   Apr-14    ***   ***   ***   ***   ***

100

   May-14    ***   ***   ***   ***   ***

101

   Jun-14    ***   ***   ***   ***   ***

102

   Jul-14    ***   ***   ***   ***   ***

103

   Aug-14    ***   ***   ***   ***   ***

104

   Sep-14    ***   ***   ***   ***   ***

105

   Oct-14    ***   ***   ***   ***   ***

106

   Nov-14    ***   ***   ***   ***   ***

107

   Dec-14    ***   ***   ***   ***   ***

108

   Jan-15    ***   ***   ***   ***   ***

109

   Feb-15    ***   ***   ***   ***   ***

110

   Mar-15    ***   ***   ***   ***   ***

111

   Apr-15    ***   ***   ***   ***   ***

112

   May-15    ***   ***   ***   ***   ***

113

   Jun-15    ***   ***   ***   ***   ***

114

   Jul-15    ***   ***   ***   ***   ***

115

   Aug-15    ***   ***   ***   ***   ***

116

   Sep-15    ***   ***   ***   ***   ***

117

   Oct-15    ***   ***   ***   ***   ***

118

   Nov-15    ***   ***   ***   ***   ***

 

15



--------------------------------------------------------------------------------

Payment
No

   Date    ***   ***   ***   ***   ***

119

   Dec-15    ***   ***   ***   ***   ***

120

   Jan-16    ***   ***   ***   ***   ***                             ***   ***  
***   ***                        

 

16